RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial la mañana del viernes 24 de diciembre de 2010 sin cargo a vacaciones, y el 31 de diciembre de 2010 y 7 de enero de 2011 libres con cargo a la licencia de vacaciones.
A tal efecto, y de acuerdo con nuestra facultad para re-glamentar los procedimientos judiciales, disponemos que al computar los términos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judicia-les, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se con-siderarán el 24 de diciembre de 2010, 31 de diciembre de 2010 y 7 de enero de 2011 como días feriados. Cualquier término que venza el viernes 24 de diciembre de 2010, se extenderá hasta el lunes 27 de diciembre de 2010; cual-quier término que venza el 31 de diciembre de 2010, se extenderá hasta el 3 de enero de 2011, y cualquier término que venza el 7 de enero de 2011, se extenderá hasta el próximo día laborable, martes 11 de enero de 2011.

Se ordena la inmediata difusión pública de esta Reso-lución.

*434Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo